In an action, inter alia, for the imposition of a constructive trust, the plaintiff appeals from so much of an order of the Supreme Court, Nassau County (Segal, J.), dated April 24, 1998, as granted that branch of the defendants’ motion which was to dismiss as time-barred the second and third causes of action insofar as they related to acts which allegedly occurred prior to November 5, 1991.
Ordered that the order is affirmed insofar as appealed from, with costs.
*469The plaintiff commenced the instant action on November 5, 1997. His second and third causes of action sought the imposition of a constructive trust based on acts which the defendants’ decedent, Louis Schoenberg, allegedly committed between 1978 and March 1992. The court granted that branch of the defendants’ motion which was to dismiss as time-barred the plaintiffs second and third causes of action to the extent that they related to acts which occurred prior to November 5, 1991. We affirm.
“The equitable claim for the imposition of a constructive trust is governed by the six-year Statute of Limitations of CPLR 213 (1) * * * which starts to run upon the occurrence of the wrongful act giving rise to a duty of restitution” (Sitkowski v Petzing, 175 AD2d 801, 802; see, Matter of Wallace, 191 AD2d 638, 639; Matter of Sakow, 219 AD2d 479, 482). Thus, the Supreme Court properly determined that the plaintiffs second and third causes of action are time-barred to the extent that they seek to impose a constructive trust for acts which occurred prior to November 5, 1991. O’Brien, J. P., Ritter, Joy and Altman, JJ., concur.